Citation Nr: 1242863	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  05-39 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability on an extraschedular basis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1968 to September 1971 with additional service in the Army National Guard from 1984 to 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2009, the Board remanded the claim for a total disability rating for compensation rating based on individual unemployability, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a decision in August 2011, the Board denied a schedular total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(a), and remanded the claim for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

As directed in the Board's remand in August 2011, the claim was referred to VA's Director of the Compensation and Pension Service for extraschedular consideration. The VA Director denied the claim in an administrative decision in October 2011.  In November 2012, the Veteran's representative asserted that the Veteran's service-connected posttraumatic stress disorder, which is currently 50 percent disabling, has worsened, according to VA records in the Veteran's file.  




The representative argued that such evidence shows that the Veteran meets the criteria for a 70 percent rating, which would satisfy the threshold minimum schedular percentage standards for a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(a).  

The additional VA records show, in part, that in August 2012 the Veteran's medication for symptoms of anger and irritability had been increased.  

In light of the foregoing developments and the inextricably intertwined claim that has been raised, the Board will defer a decision on the claim for a total disability rating for compensation based on individual unemployability on an extraschedular basis until after the Veteran has been provided a VA examination to assess the severity of his posttraumatic stress disorder and its effect on his ability to secure and follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine the level of impairment due to service-connected posttraumatic stress disorder.   

The VA examiner is asked to assign a Global Assessment of Functioning (GAF) score and explain its meaning in the context of posttraumatic stress disorder.  The examiner should also furnish an opinion as to whether the Veteran is unemployable due to posttraumatic stress disorder. 

The Veteran's file should be made available to the examiner for review.





2.  After the development is completed, adjudicate the claim for increase for posttraumatic stress disorder to include consideration of a claim of a schedular total disability rating for compensation based on individual unemployability under either 38 C.F.R. § 4.16(a) or 38 C.F.R. § 4.16(b), whichever applies. 

If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).

